HUFSTEDLER, Circuit Judge
(concurring specially):
I agree with Judge Wallace’s Opinion, except in respect of his including some dicta in the discussion of Rules 21 and 23, upon which I decline to express any premature views. Accordingly, I would conclude the Rule 23 segment of the Opinion with Judge Wallace’s observation that “none of the cited cases supports the notice sought in this case.” I would limit the Rule 21 discussion to the simple points that Rule 21 furnishes no standards for joinder and hence supplies no foundation for determining who can be joined and notified of joinder. The persons that the district court sought to notify are outside the purview of Rules *108219 and 20. Rule 19 is manifestly inapposite. Rule 20 is inapplicable because none of these nonparties is presently asserting any right to relief.